Exhibit 10.1 EXECUTION LOAN AGREEMENT Dated as of November 4, 2016 Between HEALTHCARE ROYALTY PARTNERS III, L.P., as Lender, and MNTX ROYALTIES SUB LLC, as Borrower TABLE OF CONTENTS ARTICLE I. CERTAIN DEFINITIONS SECTION 1.01 DEFINITIONS 1 SECTION 1.02 INTERPRETATION; HEADINGS 19 ARTICLE II. THE LOAN; DISBURSEMENT; CERTAIN FEES SECTION 2.01 INITIAL TRANCHE LOAN; SUBSEQUENT TRANCHE LOAN 20 SECTION 2.02 NOTICE OF BORROWING 20 SECTION 2.03 DISBURSEMENT AND BORROWING 21 SECTION 2.04 LOAN NOT REVOLVING 21 ARTICLE III. REPAYMENT SECTION 3.01 AMORTIZATION; MATURITY DATE 21 SECTION 3.02 VOLUNTARY PREPAYMENT; MANDATORY PREPAYMENT 22 SECTION 3.03 INCREASED COST 25 ARTICLE IV. INTEREST; EXPENSES; MAKING OF PAYMENTS SECTION 4.01 INTEREST RATE 25 SECTION 4.02 BLOCKED ACCOUNT 26 SECTION 4.03 INTEREST ON LATE PAYMENTS 28 SECTION 4.04 INITIAL EXPENSES 28 SECTION 4.05 ADMINISTRATION AND ENFORCEMENT EXPENSES 28 SECTION 4.06 MAKING OF PAYMENTS 28 SECTION 4.07 SETOFF OR COUNTERCLAIM 28 -i- Page ARTICLE V. TAXES SECTION 5.01 TAXES 28 SECTION 5.02 RECEIPT OF PAYMENT 30 SECTION 5.03 OTHER TAXES 30 SECTION 5.04 INDEMNIFICATION 30 SECTION 5.05 REGISTERED OBLIGATION 30 SECTION 5.06 TAX TREATMENT 31 SECTION 5.07 AHYDO CATCHUP PAYMENT 32 ARTICLE VI. CLOSING CONDITIONS SECTION 6.01 CONDITIONS PRECEDENT TO THE INITIAL TRANCHE LOAN 32 SECTION 6.02 CONDITIONS PRECEDENT TO THE SUBSEQUENT TRANCHE LOAN 34 ARTICLE VII. REPRESENTATIONS AND WARRANTIES SECTION 7.01 REPRESENTATIONS AND WARRANTIES OF BORROWER 35 SECTION 7.02 REPRESENTATIONS AND WARRANTIES AS TO COMPANY, ETC. 40 SECTION 7.03 SURVIVAL OF REPRESENTATIONS AND WARRANTIES 50 ARTICLE VIII. AFFIRMATIVE COVENANTS SECTION 8.01 MAINTENANCE OF EXISTENCE 50 SECTION 8.02 USE OF PROCEEDS 50 SECTION 8.03 FINANCIAL STATEMENTS AND INFORMATION 51 SECTION 8.04 BOOKS AND RECORDS 53 SECTION 8.05 MAINTENANCE OF INSURANCE 53 -ii- Page SECTION 8.06 GOVERNMENTAL AUTHORIZATIONS 53 SECTION 8.07 COMPLIANCE WITH LAWS AND CONTRACTS 53 SECTION 8.08 PLAN ASSETS 53 SECTION 8.09 NOTICES 53 SECTION 8.10 PAYMENT OF TAXES 54 SECTION 8.11 WAIVER OF STAY, EXTENSION OR USURY LAWS 54 SECTION 8.12 INTELLECTUAL PROPERTY 55 SECTION 8.13 SECURITY DOCUMENTS; FURTHER ASSURANCES 56 SECTION 8.14 INFORMATION REGARDING COLLATERAL 57 SECTION 8.15 ADDITIONAL COLLATERAL; NEW LICENSE ARRANGEMENT 57 ARTICLE IX. NEGATIVE COVENANTS SECTION 9.01 ACTIVITIES OF BORROWER 58 SECTION 9.02 MERGER; SALE OF ASSETS 59 SECTION 9.03 LIENS 60 SECTION 9.04 INVESTMENT COMPANY ACT 60 SECTION 9.05 LIMITATION ON ADDITIONAL INDEBTEDNESS 60 SECTION 9.06 LIMITATION ON TRANSACTIONS WITH CONTROLLED AFFILIATES 60 SECTION 9.07 ERISA 60 SECTION 9.08 DIVIDENDS AND DISTRIBUTIONS 61 ARTICLE X. EVENTS OF DEFAULT SECTION 10.01 EVENTS OF DEFAULT 61 SECTION 10.02 DEFAULT REMEDIES 61 -iii- Page SECTION 10.03 RIGHT OF SET-OFF; SHARING OF SET-OFF 61 SECTION 10.04 RIGHTS NOT EXCLUSIVE 62 ARTICLE XI. INDEMNIFICATION SECTION 11.01 FUNDING LOSSES 62 SECTION 11.02 OTHER LOSSES 62 SECTION 11.03 ASSUMPTION OF DEFENSE; SETTLEMENTS 64 ARTICLE XII. MISCELLANEOUS SECTION 12.01 ASSIGNMENTS 64 SECTION 12.02 SUCCESSORS AND ASSIGNS 65 SECTION 12.03 NOTICES 65 SECTION 12.04 ENTIRE AGREEMENT 66 SECTION 12.05 MODIFICATION 67 SECTION 12.06 NO DELAY; WAIVERS; ETC. 67 SECTION 12.07 SEVERABILITY 67 SECTION 12.08 DETERMINATIONS 67 SECTION 12.09 REPLACEMENT OF NOTE 67 SECTION 12.10 GOVERNING LAW 67 SECTION 12.11 JURISDICTION 67 SECTION 12.12 WAIVER OF JURY TRIAL 68 SECTION 12.13 WAIVER OF IMMUNITY 68 SECTION 12.14 COUNTERPARTS 68 SECTION 12.15 LIMITATION ON RIGHTS OF OTHERS 68 SECTION 12.16 SURVIVAL 68 -iv- Page SECTION 12.17 CONFIDENTIALITY 68 SECTION 12.18 PATRIOT ACT NOTIFICATION 70 -v- Exhibits Exhibit A Notice of Prepayment Exhibit B Form of Security Agreement Exhibit C-1 Form of Initial Tranche Note Exhibit C-2 Form of Subsequent Tranche Note Exhibit D-1 Form of Notice of Initial Tranche Borrowing Exhibit D-2 Form of Notice of Subsequent Tranche Borrowing Exhibit E Borrower Corporate Counsel Opinion Exhibit F Orange-Book Listed Patents Exhibit G Form of Contribution Agreement Exhibit H Form of Stock Pledge Agreement Exhibit I Form of Progenics Limited Recourse Guaranty Exhibit J Form of Assignment and Acceptance Exhibit K [RESERVED] Exhibit L License Agreement Exhibit M Form of Blocked Account Control Agreement (“Lending Control”) Exhibit N Form of Officer’s Certificate Schedules -vi- This LOAN AGREEMENT, dated as of November 4, 2016, is entered into by and between HEALTHCARE ROYALTY PARTNERS III, L.P., a Delaware limited partnership, as lender (“ Lender ”), and MNTX ROYALTIES SUB LLC, a Delaware limited liability company, as borrower (“ Borrower ”) (the “ Agreement ”). Capitalized terms not otherwise defined herein shall have the meanings set forth in, or by reference in, Article I below. RECITALS WHEREAS, Borrower has requested that Lender make the Initial Tranche Loan to Borrower on the Initial Funding Date and the Lender is willing to make the Initial Tranche Loan on the Initial Funding Date, on the terms and subject to the conditions set forth herein; WHEREAS, the Borrower and the Lender wish to set forth the terms for the Subsequent Tranche Loan, in the event that the Borrower and the Lender were to exercise their respective options to effect the Subsequent Tranche Loan on the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is mutually agreed by the Parties as follows: Article I.
